Multi-Color Corporation 4053 Clough Woods Drive Batavia, Ohio 45103 March 15, 2012 Via Edgar 1933 Act Filing Desk Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Registration Statement on Form S-3 Filed March 15, 2012 File No. 333-179535 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, the registrant named below hereby requests that the effective date of the Registration Statement on Form S-3, File No. 333-179535, be accelerated to, and that the Registration Statement be declared effective at, 4:00 p.m. (Washington D.C. time) on March 19, 2012, or as soon as practical thereafter.In this connection, the registrant confirms that it is aware of its obligations under the Securities Act of 1933 and the Securities Exchange Act of 1934 as such obligations relate to the proposed offering of securities. In addition, the registrant acknowledges that: • should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; • the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and • the registrant may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, MULTI-COLOR CORPORATION By: /s/Sharon E. Birkett Sharon E. Birkett, Vice President, Chief Financial and Accounting Officer, Secretary cc:Mr. Mark Reuter (Keating Muething & Klekamp PLL)
